It is an honor and a privilege for me to be able to speak for the first time before this Assembly.
50.	In the name of the President, the Government and the people of the Democratic Republic of Madagascar, I should like to offer my fraternal greetings and my friendly congratulations to the heads of delegations which have come to take part in this thirty-first session of the General Assembly of the United Nations, a gathering which is to debate the vital issues involved in the strengthening of peace in the world and the establishment of a new world economic order, which has already been the subject of numerous international meetings here in New York and at Manila, Nairobi, Colombo, Mexico City and Paris.
51.	I wish particularly to take this opportunity to welcome the admission among us of the Republic of Seychelles, our neighbor in the Indian Ocean, which, I am sure, will make an important contribution to the work of our Organization.
52. Universal participation is virtually assured, and our delight would have been complete if the People's Republic of Angola and the Socialist Republic of Viet Nam, which we wish to congratulate upon its reunification, had not been the victims of ostracism by a super-Power which, for reasons having to do with arbitrary logic dictated by fleeting interests, has deliberately taken refuge in the concept-not so long ago decried-of selective universality and the improper and unilateral interpretation of the Charter.
53.	My delegation would wish to renew to the Delegation of China the condolences expressed by the Malagasy Head of State on the occasion of the death of Chairman Mao Tsetung, the great leader of the Chinese Revolution. The passing away of this great man is felt in all countries, including our own, as a loss affecting those who have admired his work and his life, dedicated to the liberation of peoples and to the triumph of social progress over oppression and aggression.
54.	The delegation of the Democratic Republic of Madagascar wishes to extend to Mr. Amerasinghe its most heartfelt congratulations on his unanimous election to the office of President of this thirty-first session of our Organization. It is certainly no accident that the Assembly has chosen Mr. Amerasinghe, whose outstanding qualities as a diplomat and statesman were frequently highlighted during the difficult negotiations held at the various meetings of the Fifth Conference of non-aligned countries which only recently concluded in Sri Lanka, his native country.
55.	I should like to renew here our warmest congratulations to Madame Prime Minister Sirimavo Bandaranaike and to the Government and people of Sri Lanka on the warm hospitality extended to all the delegations of non-aligned countries at Colombo, a welcome which certainly contributed to the success of the conference, some of the issues of which are to be submitted for our further consideration.
56.	I should also like to take this opportunity to express, on behalf of the delegation of Madagascar, our profound appreciation for the heavy responsibilities so brilliantly fulfilled by Mr. Gaston Thorn, Resident of the Council of Ministers of Luxembourg, Mr. Amerasinghe's eminent predecessor.
57.	Finally, my delegation would wish to pay a tribute to the vigilant action of the Secretary-General, who, despite all manner of difficulties, has spared no effort to ensure that our Organization faithfully reflects our collective concerns and responds to the just aspirations of the third world.
58.	We are here among independent countries, some of which were colonized and others not. All over the years, nationalism, which has been the mainspring in the struggle against colonialism in these formerly colonized countries, has expanded and has been enriched through multilateral diplomacy . The formerly colonized countries have become aware of their common problems and the highly justified challenge of any relationship of the imperialist kind is at present taking the form of the requirement for a new international order. In doing this, the countries concerned are not calling for anything less than the establishment of a new international community which should be genuinely democratic; where the rights of peoples and nations to freely determine their economic destinies would be recognized; where international peace and security would not be the simple results of the balance of terror brought about by a limited number of great and super-Powers constantly in quest of monopolies and hegemony, but would derive from a common awareness of the nuclear dangers threatening the survival of mankind as a whole; where the words detente and disarmament would not be limited concepts designed to safeguard the interests of a single region or a single group of countries, to legitimize the upkeep and the perfecting of a considerable military means, or to conceal the maintenance, and even the seeking, of zones of influence in regions so far spared the permanent confrontation of the great Powers; where imperialism and reaction would no longer.be tolerated in all of their manifestations to subjugate, to divert and to subvert the struggles and the profound aspirations of peoples to freedom, justice, equality and national independence; where the peoples, freed from the threats of arbitrariness and from the conspiracies of the great Powers, would be able to devote more of their means to their own development than to their security', more energy to the promotion of their cultures than to the safeguarding of their sovereignty, and more effort to the work of national construction than to the defense of their territorial integrity.
59.	Some have been misled into confusing the strengthening of the cohesion of the third world around these themes with a will at confrontation on our part and with our desire to crystallize some alleged opposition between the North and the South and between the rich and the poor. This is to misunderstand the very foundation of our action which seeks, above all, to promote the development between States of a mutually beneficial co-operation, which, while recognizing interdependence, does not wish to accept it as a synonym for the immutability of the present structure of international relations.
60.	The fifth Conference of non-aligned countries which recently met in Colombo, the Assembly of Heads of State and Government of the OAU, and the member countries of the Group of 77, at their two meetings at Manila and Mexico, came to convergent conclusions which indicate that the success of such a policy of international co-operation presupposes: first, the recognition of the specific nature of the authentic interests of the majority and, therefore, the abandonment of a policy oriented towards the defense of privileges and the status quo, which is profitable only to a minority of countries; secondly, the renunciation of the imperialist and capitalist practices of exploitation, domination, intimidation, interference in the domestic affairs of other States, of destabilization of Governments and of State terrorism, as practiced by Israel at Entebbe and by South Africa in Zambia, among others; thirdly, the abandonment of arbitrary procedures and practices which have so far kept the majority away from the decision-making centers and have prevented it from realizing their peace initiatives, thereby placing the world in a state of permanent instability and insecurity; fourthly, the right of all countries to participate on an equal footing in the settlement of all world problems, in particular those relating to disarmament, to the strengthening of peace and of international security, and to development.
61.	In this respect, the importance of the United Nations derives both from the lofty principles which it symbolizes, and from the fact that it remains a center for study, reflection, negotiation and concerted action.
62.	While recognizing its weaknesses and its inadequacies, we are pleased by the role played by the Organization, which was devised initially as a coalition of victors of the Second World War, and which has subsequently become the principal instrument in the structural changes that have taken place in the international community as a whole, sometimes in spite of the reluctance, if not the outright opposition, of some of its founding fathers.
63.	The vitality of our Organization is reflected in the ever-increasing range of fields that it is dealing with and the constantly-growing priority it is according to the problems of particular interest to the countries of the third world.
64.	We shall note, however, that as progress is being achieved in the elaboration and the refinement of the political and economic platforms of the third world, the Western countries tend to confine themselves to a virtually systematic role of opposition, and are developing procedures and practices aimed at frustrating the political will of the majority by requiring consensus on all points or by expressing reservations, whenever they do not actually cast negative votes. We also know that threats and intense political pressures are directed against certain specialized agencies which are playing a governing role in the development of the third world, even at the risk of precipitating a serious crisis of confidence in the whole of the United Nations system.
65.	Similarly, the work of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization, the Ad Hoc Committee on the restructuring of the Economic and Social Sectors of the United Nations System, of the Ad Hoc Committee on the Review of the Role of the United Nations in the Field of Disarmament, are indicative of the impatience of the countries of the third world before the survival within the system of influences acting against our legitimate claims.
66.	The right of veto, which is not accompanied by any special political wisdom on the part of those holding it, is in our eyes an anachronism, if not a downright obstacle, to our desire for change. To display our participation, we demand that the right of veto, if it is to be maintained, should also be given to a member of the non-aligned countries.
67.	The conditions for future progress are tied into the recognition by all of the fact that a distinction must be made between the principles of the Charter and the institutions it establishes which are subject to improvement as the result of the profound changes that have taken place in the composition of the international community.
68.	This progress will also be linked to the recognition of the fact that the principles of the Charter will remain a dead letter without the political will to apply them.
69.	This in particular applies to disarmament and security.
70.	The idea proposed at the Colombo Conference to convene a special session of the General Assembly on disarmament is a major initiative this year in this field. This is a reaction to the feelings of powerlessness and frustration brought about by the standstill of the Conference of the Committee on Disarmament and the exclusive attitude towards the majority on the part of the super-Powers and the participants of the European disarmament conference.
71.	This special session will serve its purpose if it can reaffirm the interest that the international community as a whole has in the achievement of general, complete and immediate disarmament, entailing the destruction of the stockpiles of nuclear weapons and of other weapons of mass destruction.
72.	The resumption of the initiative by the majority within the United Nations, which must remain the appropriate context for negotiation and decision-making in the field of disarmament, must not be interpreted by the super-Powers as a threat to their interests, but rather as legitimate evidence of our concern in the face of dangers inherent in the existence of the large stocks of arms throughout the world, of the eminently unstable and precarious equilibrium of the groups of Powers holding these weapons, and of the great resources absorbed in the maintenance and the perfecting of these weapons, which should instead have been utilized for the welfare of mankind.
73.	This resumed initiative is justified particularly in the face of the negligible results obtained through bilateral negotiation. Indeed, the second phase of the Strategic Arms Limitation Talks [SALT] could not be concluded this year as anticipated. The agreement of 28 May 1976 between the United States of America and the USSR on the regulation of peaceful underground nuclear tests is far too limited in its object and has not even been ratified by the parties concerned. The exchange of letters of 16 July 1976 between the French and Soviet Governments  is an illustration of the danger inherent in the unleashing of nuclear arms by error or by accident and it is regrettable that the Governments concerned should not have gone far enough to remove the deep causes of such errors or accidents. The action of the majority must be based upon these inadequacies and must tend towards the establishment of a structure of peace and security good for the community as a whole and not for some States only. The security of countries not possessing nuclear weapons must in particular be sought through the taking into consideration of concrete proposals advanced by members of the Group of 77 at the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons in May 1975.
74.	By reaffirming the importance of the denunciation of nuclear weapons by the majority of States, we denounce the continuation of the production of such weapons by countries which already possess them and we express our grave misgivings before the danger of proliferation of such weapons made evident by the co-operation given by France and Israel to South Africa in the form of equipment and technology strengthening the capacity of the latter in particular to produce atomic bombs. We reaffirm that countries exporting equipment and nuclear technology have the responsibility to develop machinery which would be a satisfactory guarantee against the proliferation of nuclear weapons and we ask that countries possessing nuclear weapons also subscribe to the solemn declaration mentioned in resolution 3472 B (XXX) which defines their principal obligations with respect to nuclear weapon-free zones and the States included therein. The full respect of the status of such zones constitutes, in our opinion, an effective measure to strengthen international security and that is why my Government has placed the establishment of a genuine peace zone in the Indian Ocean as the forefront of its foreign and defense policy.
75.	We reaffirm the validity of the principles incorporated in the declaration making the Indian Ocean a zone of peace [resolution 2832 (XXVl)] whose goals are to safeguard the independence, sovereignty and territorial integrity of the States of the region and to eliminate from it the great Power rivalries and in particular to eliminate the military bases and nuclear weapons introduced within the context of these rivalries. We condemn the seeking of naval superiority and projections into the Indian Ocean of defense concepts of countries which are not part of the region because they are a source of tension which is both useless and dangerous. We cannot accept in this region a balance of forces other than a zero balance in a context where the question would not be stated in terms of the maintenance or the strengthening of the military presence of the Great Powers.
76.	The Government of Madagascar takes note of the statement made in the course of this debate by a Power to the effect that it was "prepared to seek, together with other Powers, measures aimed at reducing on a basis of reciprocity the military activities of non-coastal States in the Indian Ocean and in adjacent regions". The promise contained in this declaration can pave the way towards the preparation and convening of a conference to study the application of the declaration on the Indian Ocean. Indeed the convening of such a conference will be neither possible nor useful if the great Powers and the maritime users continue to refuse to co-operate with the Ad Hoc Commit-tee on the Indian Ocean.
77.	The events in southern Africa have caused us much concern. Indeed, the racist and minority regimes in Pretoria and Salisbury, in their blindness and stubbornness, may very well cause a widespread war in that area. We wish to make it quite clear that the African populations seeking liberation are not to be held responsible for the violence, the escalation of which we have witnessed with anxiety and impatience. We wish also to say that, in our opinion, there is no such thing as a problem of Namibia, a problem of Rhodesia, or a problem of South Africa. There is one single problem concerning the entire area and that is that the African majority must take power and the dignity of Africans must be restored. It would indeed be a serious misreading of African desires if one wished to settle the problem by trying to contain a given ideology or ensuring the future for a given minority, for that might legalize or perpetuate neo-colonial or imperialist structures. The problem of southern Africa cannot be solved by preventing an armed liberation struggle or eliminating sanctions decreed by the United Nations without first acceding to the claims of the majority, the legitimacy of which has been recognized. In the circumstances it is only natural that we should continue to give our political, material and military support to the liberation movements in Namibia, Zimbabwe and Azania which are the authentic representatives of the populations concerned.
78.	In the context of the foregoing, we uphold the right of the Namibian people to independence with respect for its territorial integrity. We require the immediate elimination of the system of apartheid in South Africa and we oppose the policy of "bantustanization" which is the most extreme form of that policy. As regards Zimbabwe, we support the position of the Presidents of the front-line States who have rejected the interpretation put forward by Ian Smith of the Anglo-American plan, because that plan prejudges the decisions that the people of independent Zimbabwe should take in full sovereignty. This applies in particular to the presence of white ministers of the "rebel" minority regime in the transition government. It is our firm view that it is the duty of the United Kingdom, acting in concert with the genuine representatives of Zimbabwe, to lay the groundwork for that transition with a view to the country's speedy attainment of independence. In summary, in all these cases we call for the full implementation of the principle of self-determination and respect for human rights.
79.	In the name of the same principle, we demand the implementation of the relevant resolutions of the Security Council and the General Assembly in respect of East Timor and Western Sahara, which are victims of aggression and 
occupation. We do not understand why the States that have decided to annex the territory of Western Sahara, in agreement with the former colonial Power, so much fear the implementation of this principle, which our Organization has defended in the past 20 years of decolonization. If the peoples concerned truly want their destiny to be associated with that of Morocco and Mauritania, then let them state their views freely and let us not be satisfied with the vote of an assembly of notables. Madagascar, as the first country to recognize the Saharan Arab Democratic Republic, is convinced that that is the only solution that will bring peace to the area. At the present time that Republic is in danger of extinction by a Moroccan-Mauritanian invasion. We demand the immediate cessation of that invasion and we request that urgent humanitarian assistance be given to the Saharan people. It is also our firm hope that Djibouti will soon achieve independence and that France will take the necessary steps to create an atmosphere favorable to democratic procedures leading to the immediate and unconditional independence of the so-called "French" Somali coast.
80.	The resolutions adopted on this subject at the last Assembly of Heads of State and Government of the OAU make it perfectly clear that Africa will not accept any subterfuge that might delay the independence of Djibouti. We wish to appeal to all the political parties of the territory to find a common political platform before the referendum promised by France. That would ensure security and peace in the area and the unity and integrity of the Territory.
81.	Wt emphasize this latter point because, in the case of the Comoros, the former colonial Power has used and is still using manoeuvres that are contrary to specific commitments and to the very principles of the Charter relating to the independence and sovereignty of Member States. How can one fail to recall here the various resolutions of the United Nations and OAU concerning respect for the sovereignty and territorial integrity of the independent Republic of the Comoros? What right has a non-African Power to refuse to evacuate Mayotte, when 95 per cent of all the Comoros voted in favor of independence and the unity of the archipelago? The maintenance of a European Power in that island smacks of a policy of spheres of influence which we had thought was a thing of the past, and we demand the immediate withdrawal of France from the territory.
82.	We remain concerned by the threat to international peace and security in the Middle East. Efforts to bring about a just and lasting settlement in the area have unfortunately remained ineffectual owing to the intransigence and obstruction.of Israel.
83.	We deplore in particular the fact that, after the bogus relinquishment of the "step by step" policy, no firm commitment has been entered into regarding the convening of the Geneva Peace Conference on the Middle East on the basis of respect for the principles that we have always upheld, air or which is full participation by the genuine representative of the Palestinian people. We wish to reaffirm our support for the recommendations of the Committee on the Exercise of the Inalienable Rights of the Palestinian People, of which we are members. It is necessary that we should continue to give political and diplomatic support of the Palestine liberation Organization, and that we should oppose the policy of exclusion and annexation practiced by the Zionist State. We find it intolerable that the Palestinian people should continue to be victims of a civil war imposed on them despite themselves, and that they should be blamed for the distressing situation in Lebanon, the deterioration of which has been encouraged by the reactionary forces of international Zionism and its heedless allies.
84.	The Democratic Republic of Madagascar, like many other countries, calls for the withdrawal of all foreign troops from South Korea, the dismantling of foreign military bases, and the removal of the so-called "United Nations Command". In a word, we call for the honest and immediate implementation of resolution 3390 B (XXX), adopted by the thirtieth session of the General Assembly. May I remind you in this connexion of the words of President Didier Ratsiraka at the opening of the international seminar on the ideas of Djoutch6, which has just been held in Antananarivo:
"I wish also to express the very sincere hope that the Korean people, in the very near future, without any foreign interference, in full independence and in democratic respect for the single will of the majority of its sons, will finally rediscover the joy of reunification and the virtues of progress, justice and peace which that nation so ardently desires and to which it has an absolute right."
85.	Having reviewed the primary sources of tension in the world, I cannot fail to mention the problem of Cyprus. Here the continuation of negotiations between the two communities on an equal footing remains the only possible solution, provided there is strict respect for the sovereignty, independence, territorial integrity and non-alignment of that country.
86.	There remains one continent, Latin America, which, it would seem, has been spared open conflict, but where imperialism and neo-colonialism have not abandoned their intentions to dominate and exploit. Nevertheless, the emergence may be noted there of a co-ordinated policy of independence and sovereignty, characterized by solidarity with the Government of Panama and by the lifting of the blockade imposed on Cuba. The increasingly positive role of Latin America in the non-aligned movement is a trend that we support.
87.	As regards social problems, in view of their important place among the objectives of the United Nations Charter, and in view of the efforts deployed in this area in the past 30 years, the Democratic Republic of Madagascar is convinced that those problems remain among the major concerns of the political leaders of all countries, particularly of developing countries.
88.	The challenges which confront us today are particularly acute, for the situation is constantly deteriorating, especially in regard to social factors that are an affront to human dignity. Reviewing the main events that have occurred this year in violation of various resolutions of the General Assembly, we note the following: the persistence of all forms of racial discrimination, particularly in South Africa; measures of oppression, repression and aggression adopted recently by the South African regime, which may well cause widespread racial war in southern Africa, and threaten international peace and security; co-operation in a variety of forms between the Western Powers and the racist regime in South Africa, which continues despite our numerous protests; difficulties encountered by committees and working groups inquiring into the practices of torture and cruel and degrading treatment, showing the determination of certain countries to defy international opinion.
89.	Although the various problems I have just mentioned have been the subject of a number of international conferences, and while it is true that the regional groups deserve credit for the work that has been done thus far, it must be concluded that the action adopted has been inadequate and ineffective. The resolutions adopted by the General Assembly and the Security Council have been unavailing and their implementation remains determined by a mistaken interpretation of the concepts of responsibility and sovereignty.
90.	The attention of the international community must once again be drawn to the gravity of the. situation and to the harmful consequences of these social problems at the political and economic level. The importance of those problems cannot be underestimated. They constitute the two major challenges of the century-to combat under-development and to safeguard international peace and security.
91.	I shall not read all the economic provisions appearing in the United Nations Charter, but may I read this part of the Preamble: "We, the peoples of the United Nations, determined... to promote social progress and better standards of life in larger freedom ...The cautious estimates established at the World Food Conference, held in Rome in November 1974, indicated that 500 million human beings were affected by famine and malnutrition. Forty per cent were children, of whom over 300 million suffered "serious physical retardation". The World Bank, for its part, says that 750 million men, women and children live in nearly absolute poverty, with a per capita income of less than $50 a year.
92.	This gloomy picture leads to an inevitable conclusion: the development crisis resides primarily in the poverty of the masses, whose needs, even the most elementary ones-food, health, shelter, education-are unfulfilled.. They are victims of a system of exploitation linked to a power structure established primarily in the countries of the center. The result is great national insecurity, heightened by the deterioration in the terms of trade and the growing gap between the industrialized countries and the disadvantaged countries, and by inappropriate trade structures stemming from the errors of the colonial past.
93.	It is therefore essential to abolish the old structures to which the poor countries have been subjected. The Secretary-General of the United Nations rightly pointed out in one of his reports that the Governments of the world must in most cases be prepared to adopt radical policies to deal with the problems of mass poverty. In the same spirit, the international community, shocked by the continuation of the grave international economic imbalances, decided to lay the groundwork of a new international economic order.
94.	The countries of the third world have an abiding faith in the legitimacy of their claims and have proposed that the fundamental principles underlying this new vision of international relations be set forth in international documents such as the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)]. Moreover, in addition to regional and interregional action, and the action of associations of producers of raw materials, the peripheral countries did not hesitate to convene the seventh special session of the General Assembly in order to engage in a dialog in an atmosphere of give and take and mutual accommodation. Since that session a year has passed, in the course of which that mood has regrettably not prevailed. The Group of 77 has therefore had to concentrate its efforts on collective autonomy, in the hope of being able to transcend the mere restatement of divergent views by the industrialized countries and the countries of the third world, and to fend off the danger that two separate worlds will no longer feel themselves bound by the obligations of interdependence.
95.	It is indeed regrettable that the efforts of the international organizations, on which the developing countries had relied, should at times have failed. The Conference on International Economic Co-operation, which was the expression of a new concept of dialog between the third-world countries and the industrialized market economy countries, adopted no decisions commensurate with the questions on its agenda. Incidentally, how can the United Nations Industrial Development Organization [ UNIDO] be regarded as the primary instrument of industrial development in the peripheral countries when the intergovernmental committee responsible for establishing its constituent act failed to recommend a decision along those lines? And how can one understand the attitude of the countries of the center which, on the one hand, recognize the urgency of the problems of food and agriculture that prevail in the poor countries, and on the other hand are reluctant to contribute and adhere to the International Fund for Agricultural Development.
96.	If the United Nations fails to inject new life into international co-operation, that means that the countries of the center refuse in fact, their protests notwithstanding, to enter into a businesslike and meaningful dialog with the peripheral countries.
97.	Hence, the only solution that can yield fruit in the immediate future would be for the latter countries to rely on their own strength, through collective autonomy, the implementation of which would postulate the will to take action, .the ability to formulate strategies and to define institutional or negotiating procedures, and finally the power to offer mutual concessions.
98.	Such strategies should not be regarded as substitutes for real solutions, but as alternatives for breaking the present deadlock in negotiations with the industrialized countries. AH the principles of the new international economic order, as well as certain programs of action, remain valid, but strategies must be planned to any them out.
99.	At a time when the defense of privileges and of the status quo prevails over the general interest when all kinds of political expedients are used as pretexts to justify the maintenance of relations of inequality and the violation of the sovereignty and territorial integrity of certain States, particularly in Africa, it is necessary to reaffirm the overriding importance of the principles and objectives of our Charter, and to render them fully meaningful through the strict observance of their provisions.
100.	The role of our Organization must be reaffirmed, and it must be allowed to exercise its influence without obstruction in the conflicts which have a tendency to persist and which represent constant threats to international peace and security in the Middle East, in Korea, in southern Africa or in Latin America.
101.	We must see to it that detente as proclaimed in one area is not used as a pretext to justify lack of action in the vital area of disarmament, and we enthusiastically support the idea of restoring this problem to its central position in United Nations concern.
102.	In these areas, as in the economic and social areas, the majority wishes to be considered as active and responsible partners. That is a precondition for any form of progress, the foundation of any form of genuine international co-operation, and we have no doubt but that this need will be recognized before it imposes itself through its own momentum.
